      Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 1 of 24




                        IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

PROMOTIONAL HEADWEAR INT'L,
individually and on behalf of all
others similarly situated

       Plaintiff,                                     CASE NO.20-CV-2211


        vs.



THE CINCINNATI INSURANCE
COMPANY,

        Defendant.


              DEFENDANT THE CINCINNATI INSURANCE COMPANY'S
              MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS


       Pursuant to Fed.R.Civ.P. 12(b)(6) and L.R. 7.1, The Cincinnati Insurance Company

("Cincinnati") moves to dismiss this case because the Plaintifffails to state a claim on which relief

may be granted. Based on the allegations ofthe Class Action Complaint("the Complaint")and the

language of Cincinnati's insurance policy ("the Policy"), Plaintiff cannot prove its claim.

                      OVERVIEW AND SUMMARY OF ARGUMENT


        The Policy at issue supplies property insurance coverage. It is designed to indemnify loss

or damage to property, such as in the case of a fire or storm. Coronavirus(or "COVID-19")does

not damage property; it hurts people. Plaintiff demands the Policy's Business Income, Extra

Expense, Civil Authority, Ingress and Egress, and so-called "Sue and Labor" coverages. But,

because they are part of a property insurance policy, these coverages protect Plaintiff only for

income losses tied to physical damage to property, not for economic loss caused by governmental

or other efforts to protect the public from disease. These coverages do not apply in the absence of

direct physical loss to property. The Plaintiffs allegations establish that it has not sustained any

direct physical loss to property. Rather, Plaintiff alleges that the Coronavirus pandemic spreads


                                                  1
       Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 2 of 24




COVID-19 among humans, not that there was any direct physical loss to property. In addition to

the requirement that there be direct physical loss to property,the Civil Authority coverage requires

a government order prohibiting access to Plaintiffs premises. Similarly, the Ingress and Egress

coverage requires direct physical loss at a property contiguous to the Plaintiffs property that

prevents ingress or egress at Plaintiffs property. The orders that the Plaintiff relies on, referred to

in the Complaint as "the Stay at Home Orders," do not do this. Rather,those orders are directed to

the need to keep people apart by keeping them at home.

           At bottom. Plaintiff bears the initial burden of showing actual direct physical loss to

property. This is always necessary to make a prima facia case for property insurance coverage.

Because Plaintifffails to allege direct physical loss, it ends up asking for a vast extension ofKansas

insurance law that would create coverage from whole cloth. This should not be permitted.

           For all ofthese reasons, and for the other reasons established below, Plaintiffs Complaint

should be dismissed.

                                          STATEMENT OF FACTS


I.         Allegations of the Complaint

           The Complaint includes the following allegations:

                  • Plaintiff is a wholesale distributor of headwear, bags, aprons,towels, and other
                       products, including custom promotional caps sold to businesses across the
                       globe for marketing purposes. Plaintiffoperates under the tradename Sportsman
                       Cap & Bag       As a result of COVID-19 and Stay at Home Orders(as defined
                       below). Plaintiff has been forced to greatly reduce its operations.(Complaint
                       ("Compl.")at111).'




'Plaintiffdid not attach copies ofthe referenced Stay at Home Orders to the Complaint. However,the Court may take
judicial notice of those orders and other matters of public record. Johnson v. Spencer, 950 F.3d 680, 705 (10th Cir.
2020)(district court may take judicial notice offacts that are a matter of public record without converting a motion to
dismiss into a motion for summary judgment); Tal v. Hogan,453 F.3d 1244, 1264 n.24 (10th Cir. 2006)(collecting
 cases).
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 3 of 24




         In an effort to combat the virus and slow the spread of COVID-19, state and
         local governments across the country have imposed directives requiring
         residents to remain in their homes except to perform certain "essential"
         activities....(Compl. at 10).

         The state and local directives typically require businesses deemed "non-
         essential" to be closed and in-person work is not permitted. But even businesses
         classified as "essential" have been severely impacted by the pandemic. For
         example,"essential" businesses have had to increase the frequency ofcleaning,
         reduce hours, install new protective barriers between employee and customer,
         and provide personal protective equipment to its workforce. But even with those
         precautions, many such business have had great difficulty retaining employees
         who fear becoming infected at work.(Compl. at H 11).

         Johnson County and the State of Kansas [where Plaintiff is based] have issued
         stay-at-home orders,as have the neighboring City ofKansas City, Missouri and
         State of Missouri.... These Stay at Home Orders remain in effect and have
         caused the suspension of nonessential and essential businesses. (Compl. at
         1113).

         .... Because of the Stay at Home Orders and the transmission of COVID-19,
         several of[Plaintiffs] employees could not show up to work and risk becoming
         infected, preventing Plaintifffrom meeting its sales targets. In a short period of
         time these events have caused the loss of nearly 95% of Plaintiffs sales.
         (Compl. atH 14).

         Plaintiffs premises likely have been infected with COVID-19. It has suffered
         direct physical loss to the property. Although ingress and egress to the property
         currently is limited due to the Stay at Home Orders and transmission concerns
         .. . . It is likely customers, employees, and/or other visitors to the insured
         property over the last two months were infected with the coronavirus and
         thereby infected the insured property with the coronavirus. (Compl. at ^ 15)
         (emphasis added).

         The transmission of COVID-19 and the Stay at Home Orders have otherwise
         affected Plaintiffs or other Class members' businesses. For example,
         customers cannot access the property due to the Stay at Home Orders or fear of
          being infected with or spreading COVID-19. Suppliers have also been similarly
          restricted by the pandemic.(Compl. atf 16).

         Plaintiff purchased property insurance from Defendant, bearing Policy No.
         05ECP0562300(the "Policy"), that did not exclude pandemic coverage. A true
          and accurate copy of the Policy is attached hereto as Exhibit A.(Compl. at
         117).
      Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 4 of 24




                     The Policy is an all-risk policy, meaning it covers all losses for direct "loss" to
                     Covered Property unless specifically excluded."Loss"is defined as "accidental
                     physical loss or accidental physical damage." (Compl. at H 18) (internal
                     citations omitted).

                     [T]he Policy also provides coverage for: losses sustained due to the necessary
                     suspension of operations ("Business Income" coverage); interruption of
                     business caused by an order from a civil authority("Civil Authority" coverage);
                     expenses incurred to minimize suspension of business ("Extra Expense"
                     coverage); losses caused by the prevention of existing ingress or egress at the
                     premises ("Ingress or Egress" coverage); and expenses necessary to protect
                     Covered Property from further damage in the event of a loss("Sue and Labor"
                     coverage)(Compl. at ^ 20)(internal citations and sub-numbering omitted).

                     The Policy defines "suspension" to include the "slowdown or cessation of your
                     business activities [and [tjhat a part or all of the "premises" is rendered
                     untenantable,]"(Compl. at ^ 21)(internal citations omitted).^
                     In addition, the Policy requires Plaintiff to "[t]o take all reasonable steps to
                     protect the Covered Property from further damage" when a loss occurs, which
                     in this instance required Plaintiff to suspend operations to reduce the spread of
                     COVID-19 and further losses occasioned by its spread on Plaintiffs premises.
                     (Compl. at ^ 22)(internal citations omitted).

                     On or about March 2020, Plaintiff notified Defendant of a loss covered by the
                     Policy, seeking coverage related to COVID-19. . . . Upon information and
                      belief. Defendant has uniformly refused to pay its insureds under its standard
                     policy for losses related to COVID-19. Defendant is in breach ofits obligations
                     by refusing to provide coverage despite having sufficient information to
                     evaluate and pay the claim.(Compl. at H 23)(internal citations omitted).

                      According to the CDC,everyone is at risk of getting COVID-19. The virus can
                      spread by respiratory droplets when an infected person coughs, sneezes, or
                      talks. A person can become infected from respiratory droplets or potentially by
                      touching a surface or object that has the virus on it and then by touching the
                      mouth, nose, or eyes. According to studies, the virus can live on surfaces for
                      several days if not longer.(Compl. at ^ 34)(internal citations omitted).


^ Plaintiff selectively omits the emphasized language, which is an integral part of the Policy's definition of
"suspension".(See Compl. Ex. A, p. 43). As discussed herein, the Court may consider the language of the Policy,
which is an exhibit to the Complaint. Additionally, under applicable law, where the allegations of the Complaint
conflict with an exhibit, the exhibit controls. See, e.g., GFF Corp. v. Associated Wholesale Grocers, Inc., 130 F.3d
1381, 1385 (10th Cir. 1997). No facts alleged in the Complaint show the premises was untenantable. But, even if it
were, the Complaint fails as a matter of law because it does not allege physical loss to property caused by the
Coronavirus, or otherwise.
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 5 of 24




         The Stay at Home Orders in eind around Plaintiffs place of business also
         explicitly acknowledge that COVID-19 causes direct physical damage and loss
         to property: the Johnson County, Kansas Order states that COVID-19
         "endanger[s] health, safety and welfare of persons and property within the
         border of Johnson County, Kansas" and that it "remains a public disaster
         affecting life, healthy, property, and the public space [and]the City of Kansas
         City, Missouri, issued Order 20-01 in response to the pandemic, which states
         that "the City wishes to employ all means available under the law to protect
         public life, health, safety and property to limit the development, contraction
         and spread of COVID-19". (Compl. at 1(46) (emphasis added by Plaintiff;
         internal citations and sub-numbering omitted).

         The Policy does not exclude or limit coverage for losses from viruses or
         communicable diseases like COVID-19. Nor does it contain a pandemic
         exclusion clause.(Compl. at K 52).

         Because damage due to viruses constitute physical damage and loss under the
         Policy, and the Stay at Home Orders have caused Plaintiff to have lost the use
         of its premises for their intended purpose, Plaintiffs losses are covered under
         the Policy. Moreover, to mitigate further losses, as required by the Policy,
         Plaintiffsuspended operations when officials announced that COVID-19 posed
         a risk of causing further physical damage and loss.(Compl. at ^ 56).

              Access has been restricted to the Covered Property due to the presence and
         threat of COVID-19 in the immediate surrounding areas and related Stay-at-
         Home Orders.(Compl. at ^ 59).

         .... Plaintiff has suffered Extra Expenses because it has suspended operations
         due to COVID-19 to prevent physical damages to the premises by the presence
         or proliferation ofthe virus and the physical harm it could cause persons present
         there.(Compl. at K 60).

              To mitigate the spread ofCOVID-19,Plaintiff, employees,customers, and
          others have been unable to enter the premises to perform daily operations.
         (Compl. at^f 61).

          Losses caused by COVID-19 and the related state and local Stay at Home
          Orders triggered these provisions of Defendant's Policy. Specifically,
          Plaintiffs operations have been suspended,and it has lost revenue and business
          opportunities because it has been unable to fulfill or take orders for its apparel.
         (Compl. at^ 63).
        Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 6 of 24




          The Complaint contains ten counts, all of which are based on contract interpretation: 1)

 Declaratory and Injunctive Relief- Business Income; 2) Breach of Contract- Business Income;

 3)Declaratory and Injunctive Relief- Civil Authority;4)Breach of Contract- Civil Authority; 5)

 Declaratory and Injunctive Relief- Extra Expense; 6) Breach of Contract - Extra Expense; 7)

 Declaratory and Injunctive Relief-Ingress and Egress;8)Breach ofContract-Ingress and Egress;

 9) Declaratory and Injunctive Relief- Sue and Labor; 10) Breach of Contract - Sue and Labor

 Coverage.

          The Complaint seeks class certification for three nationwide classes, including the

 "Nationvsdde Declaratory Judgment and Injunctive Class," "Nationwide Breach Class," and

 "Kansas Subclass."(See Compl. at              65-74).^

 II.      Plaintiffs Policy

          Cincinnati issued Policy No. EC? 056 23 00 to PROMOTIONAL HEADWEAR

 INTERNATIONAL for the policy period December 15, 2019 to January 1, 2023. For present

 purposes,the pertinent forms in the Policy are form FM 101 05 16(Building and Personal Property

 Coverage Form),and form FA 213 05 16(Business Income(and Extra Expense)Coverage Form).

 (See Compl. Ex. A, Policy, pp. 4-43 & 75-83).^^ The Building and Personal Property Coverage

 Form, FM 101 05 16, is the main property coverage form. The Business Income (and Extra

 Expense)Coverage form,FA 213 05 16,focuses on business income and extra expense coverages.

  Using the same language, each form supplies Business Income and Extra Expense Coverage, but

 only ifthe necessary elements for coverage are satisfied.^


' Cincinnati does not address Plaintiffs "Class Action Allegations" because the Complaint does not state a claim on
which relief may be granted in the first instance. Cincinnati reserves the right to dispute the class allegations and to
dispute class certification in the event this Court denies Cincinnati's Motion to Dismiss.
^ Citations to page numbers of Exhibit A refer to the ECF stamped page numbers in the header of Exhibit A.
^ Both forms contain the Business Income, Extra Expense, Civil Authority and Sue and Labor coverages at issue in
the Complaint. Only form FA 213 05 16 includes Ingress and Egress coverage.
      Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 7 of 24




       The requirement of"direct physical loss" is a core element in property insurance policies

like Plaintiffs. The requirement appears in multiple places. For example, direct physical loss to

the Plaintiffs property is required for Business Income and related Extra Expense coverages:

       We will pay for the actual loss of "Business Income" you sustain due to the
       necessary"suspension"ofyour"operations" during the "period ofrestoration." The
       "suspension" must be caused by direct "loss" to property at "premises" which are
       described in the Declarations and for which a "Business Income" Limit of
       Insurance is shown on the Declarations. The "loss" must be caused by or result
       from a Covered Cause of Loss.

(See Compl. Ex. A,pp. 21-22 & 75).

       Covered Cause of Loss is defined as "direct Toss' unless the Toss' is excluded or limited

in this Coverage Part." (See Compl. Ex. A, pp. 8 & 76). "Loss" is defined, in relevant part, as

physical loss.(See Compl. Ex. A,pp. 41 & 83). Accordingly, there is no Covered Cause of Loss,

and therefore no Business Income coverage, unless the insured first establishes, among other

things, that there is direct physical loss to covered property.

       Therefore, the requirement of direct physical loss applies to any coverage requiring a

Covered Cause of Loss. For example,the main grant of property coverage states:

       SECTION A. COVERAGE

       We will pay for direct "loss" to Covered Property at the "premises" caused by or
       resulting from any Covered Cause of Loss.

(Compl. Ex. A,p. 6; and see Compl. Ex. A, p. 76 at Section A.3).

        Also, a Covered Cause of Loss and thus direct physical loss, is an express requirement for

coverage under each ofthe individual Extra Expense, Civil Authority, Ingress and Egress, and so-

called Sue and Labor coverages Plaintiff seeks.(See Compl. Ex. A,pp. 22 & 75 (Extra Expense);

pp. 22 & 76(Civil Authority), p. 78 (Ingress and Egress), pp. 33-34 & 79(Sue and Labor)).

        Furthermore, while the definition ofCovered Cause ofLoss refers to exclusions,exclusions

do not come into play unless there is direct physical loss in the first instance. Expl. Place, Inc. v.
      Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 8 of 24




Midwest Drywall Co., Ill Kan. 898, 905-06, 89 P.3d 536, 541 (2004); See, e.g., Johnson v.

Studyvin, 828 F. Supp. 877, 881 (D. Kan. 1993)(applying Kansas law).

       In addition to the direct physical loss requirement. Civil Authority coverage requires an

actual loss of Business Income that an insured sustains ifthe loss is caused by an action of a civil

authority. In this regard, there is no Civil Authority coverage unless both ofthe following apply:

       (a)     Access to the area immediately surrounding the damaged property is
               prohibited by civil authority as a result ofthe damage; and
       (b)     The action of civil authority is taken in response to dangerous physical
               conditions resulting from the damage or continuation ofthe Covered Cause
               of Loss that caused the damage, or the action is taken to enable a civil
               authority to have unimpeded access to the damaged property.

(Compl. Ex. A, pp. 22 & 76)(emphasis added). Accordingly, Civil Authority coverage requires,

among other things, direct physical loss to property other than the insured's property and

prohibition of access to the insured's property as a result ofthat direct physical loss.

       Likewise, the Ingress and Egress coverage only applies if the insured sustains actual loss

of Business Income and Extra Expense "caused by the prevention of existing ingress or egress at

[an insured premises] due to direct 'loss' by a Covered Cause ofLoss at a location contiguous to

such 'premises'." (Compl. Ex. A, p. 78) (emphasis added). Accordingly, Ingress and Egress

coverage requires both a direct physical loss at a location contiguous to the insured's property and

the prevention of access to the insured's property as a result of that direct physical loss.

                                           ARGUMENT


I.      Motion to Dismiss Standard

        Dismissal is an appropriate mechanism here because this motion presents apure matter of

law and contract interpretation. A motion to dismiss for failure to state a claim on which relief

may be granted should prevail if, after the complaint's allegations are taken as true and all

reasonable inferences are made in favor of the nonmoving party, it appears beyond a doubt that


                                                  8
      Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 9 of 24




the nomnoving party cannot prove facts supporting his claim. Sutton v. Utah State Sch for Deaf

& Blind, 173 F.3d 1226,1236(10th Cir. 1999). Stated another way,to survive a motion to dismiss,

a complaint must contain sufficient factual matter to show the claim for relief is "plausible on its

face." Wasatch Equal, v. Alta Ski Lifts Co., 820 F.3d 381,386(10th Cir. 2016), citing Ashcroft v.

Iqbal, 556 U.S. 662, 678, 129 S.Ct. 1937, 173 L.Ed.2d 868 (2009)and Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570,127 S.Ct. 1955, 167 L.Ed.2d 929(2007).

       Importantly, legal conclusions and other unsupported conclusions stated in the Complaint

may not be considered in determining a motion to dismiss. Wasatch Equal, 820 F.3d 381, 386

("In reviewing the complaint, we accept all facts pleaded by the non-moving party as true and

grant all reasonable inferences from the pleadings in favor of the same, but we don't accept the

nonmoving party's legal conclusions as true.")(internal citations and quotations omitted); citing

Iqbal, 556 U.S. at 678, 129 S.Ct. 1937("Threadbare recitals ofthe elements of a cause of action,

supported by mere conclusory statements, do not suffice."); Hampton v. root9B Techs., Inc., 897

F.3d 1291, 1297 (10th Cir. 2018)(the Court "accept[s] all well-pleaded facts, as distinguished

from conclusory allegations, as true.")

       It is proper for the Court to consider an insurance Policy which is attached to the Complaint.

See, e.g., Wasatch Equal, 820 F.3d 381, 386. The Policy is considered part of the Complaint's

allegations. Likewise, the Court may consider the contents ofthe Stay at Home Orders, which are

matters of public record. See, e.g., Johnson,950 F.3d at 705; Wasatch Equal,820 F.3d at 386. In

any event,the Complaint incorporates the Stay at Home Orders by reference,the Orders are central

to Plaintiffs claim and Cincinnati does not dispute the contents ofthe Orders. As such, this Court

may consider the Stay at Home Orders without converting Cincinnati's Motion to Dismiss into a

motion for summary judgment.See Wasatch Equal,820 F.3d at 386.
      Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 10 of 24




        Where,as here, the Complaint's allegations are in conflict with the terms ofthe Policy and

the Stay at Home Orders, the terms of the Policy and the Stay at Home Orders control. See, e.g.,

GFF Corp. V. Associated Wholesale Grocers, Inc., 130 F.3d 1381, 1385 (10th Cir. 1997)

("Although a party may allege in its complaint that a writing satisfies the statute [of frauds], the

document controls when it is properly before the court."), citing 5 Charles Alan Wright & Arthur

R. Miller, Federal Practice and Procedure § 1327 & n. 22(4th ed.)(Wright & Miller)(collecting

cases).^

II.     There Is No Direct Physical Loss and Accordingly No Business Income or Extra
        Expense Coverage

         As shown,the Policy states that it only provides coverage for direct physical loss. But,the

Complaint does not allege facts showing any direct physical loss. Accordingly, Plaintiff cannot

possibly prove its claim.

         A.       There Are No Facts to Show Plaintiffs Property was Physically Altered, thus
                  there is No Physical Loss

                  1.       Kansas Law Requires Physical Alteration to Property; There is None
                           Here
         Plaintiff is asking that this Court create coverage from whole cloth. This is not allowed in

Kansas. No case, in Kansas or elsewhere, has held that a virus constitutes direct physical loss. By

contrast, numerous court decisions hold that direct physical loss requires actual, tangible,

permanent, physical alteration of property. Indeed, this Court holds that Kansas law requires

"physical alteration" of property to show physical loss or damage under a property insurance

policy. Great Plains Ventures, Inc. v. Liberty Mut. Fire Ins. Co., 161 F. Supp. 3d 970, 978 (D.

Kan. 2016)(Robinson, C.J.), reconsideration denied.




^ In the current edition (4*^ Ed.)of5 Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 1327,
the cited material appears at footnote 22.


                                                        10
     Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 11 of 24




       There,the insurer argued that cosmetic hail damage to the insured's roof did not constitute

"physical loss or damage" as required by its policy because there was no attendant loss offunction

of the roof. Great Plains Ventures^ 161 F. Supp. 3d at 975-976. This Court disagreed:"the phrase

'physical damage' in an insurance policy is widely accepted to mean a 'physical alteration.' Thus,

the Court finds that the phrase 'physical loss or damage' provides coverage where, as here,

cosmetic hail dents physically alter an insured's property." Great Plains Ventures, 161 P. Supp.

3d at 978 and n. 44. {citing, lOA Couch on Ins. § 148:46, infra, and collecting cases). The Court

granted summaryjudgment in favor ofthe insured, having further found the policy's physical loss

or damage provisions unambiguously included the hail damage. Great Plains Ventures, 161 F.

Supp. 3d at 979.

       Here, like Great Plains Ventures, the plain, unambiguous language of the Plaintiffs

Policy's Business Income coverage requires, among other things, a suspension of Plaintiffs

business caused by directphysical loss to property at the Plaintiffs premises.{See Compl. Ex. A,

pp. 37 & 92). The Plaintiff seeks insurance coverage for financial losses it sustained as a result of

what it summarily characterizes as "physical loss." It alleges that its distribution facility and other

real estate suffered physical loss. But,this is a legal conclusion that should not affect this dismissal

motion.


        The Complaint's factual allegations—^which are to be taken as true—show there was no

physical loss to property. Plaintiff alleges (again, summarily) that damages due to Coronavirus

constitute physical damage and loss under the Policy.(Compl. at H 56). But, Plaintiff concedes it

can allege no facts to show Coronavirus was on the property at all, let alone that it caused physical

loss to property.{See Compl. atf 15)(speculating that "[i]t is likely customers,employees, and/or

other visitors to the insured property over the last two months were infected with the coronavirus



                                                  11
     Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 12 of 24




and thereby infected the insured property with the coronavirus.") This fact alone is fatal to

Plaintiffs claim.

       Even if the Coronavirus was present on the Plaintiffs premises, the facts alleged by

Plaintiff and those subject to judicial notice also show the virus did not cause physical loss. The

Plaintiff does not allege there has been any physical alteration to its property. Rather, Plaintiff

alleges that the virus is spread person to person. (Compl. at 134). It alleges that the virus can

spread by being on surfaces in a building. (Compl. at H 34). It acknowledges that the focus in

combating this pandemic is on human to human transmission ofthe virus.(Compl. at ^ 10). Thus,

Plaintiff alleges that businesses have had to "increase the frequency of cleaning, reduce hours,

install new protective barriers between employee and customer, and provide personal protective

equipment to its workforce."(Compl. at 11). Humans infecting humans is not direct physical

loss to property.

       As shovm. Plaintiff asks this Court to vastly expand Kansas insurance law. In essence.

Plaintiff asserts that the Policy's direct physical loss requirement is met whenever a business

suffers economic harm. On this fundamental issue, the instant case cannot be distinguished from

Great Plains Ventures or the host of other cases holding that direct physical loss requires actual,

tangible, permanent, physical alteration of property and that the direct physical loss must cause a

suspension of business operations for the Business Income and Extra Expense coverages to apply.

       2.      American Case Law Is Overwhelmingly Consistent With Great Plains
                Ventures


        Great Plains Venture is consistent with the prevailing law nationally. See, e.g., lOA Couch

on Ins. § 148:46("The requirement that the loss be 'physical,' given the ordinary definition ofthat

term, is widely held to exclude alleged losses that are intangible or incorporeal and, thereby, to

preclude any claim against the property insurer when the insured merely suffers a detrimental


                                                12
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 13 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 14 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 15 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 16 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 17 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 18 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 19 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 20 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 21 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 22 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 23 of 24
Case 2:20-cv-02211-JAR-GEB Document 8 Filed 06/17/20 Page 24 of 24
